NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            AARON B., Appellant,

                                        v.

                      ASHLEY H., A.B., A.B., Appellees.

                             No. 1 CA-JV 20-0147
                               FILED 9-29-2020


           Appeal from the Superior Court in Maricopa County
                             No. JS519298
           The Honorable Lindsey G. Coates, Judge Pro Tempore

                                  AFFIRMED


                               APPEARANCES

Maricopa County Legal Defender’s Office, Phoenix
By Jamie R. Heller
Counsel for Appellant

Ashley Higbee, Chandler
Appellee
                          AARON B. v. ASHLEY H.
                           Decision of the Court




                     MEMORANDUM DECISION

Judge D. Steven Williams delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge David D. Weinzweig
joined.


W I L L I A M S, Judge:

             Aaron B. (“Father”) appeals the juvenile court’s order
terminating his parental rights to Au.B. and Al.B. (collectively, the
“Children”). For the following reasons, we affirm.

              FACTUAL AND PROCEDURAL HISTORY

              Ashley H. (“Mother”) and Father’s relationship began in 2010
and ended in 2013. They never married and characterized their relationship
as “on and off.” Their two children were born in 2011 and 2013,
respectively. Mother is now married to Joel H. (“Stepfather”).

              Between 2015 and 2017, Mother, Stepfather and the Children
moved back and forth between California and New Mexico. Before leaving
California initially, Mother and Father entered into a stipulated agreement
(“Agreement”) establishing a parenting schedule and awarding each parent
“joint legal custody.”1 A separate order required Father to pay child
support, which, the parties maintain, was amended through “a side
agreement.” Regardless, Father was inconsistent in paying child support
and has not done so since September 2018.

             Between 2014 and 2017, Father regularly went long periods of
time without seeing or contacting the Children. In 2015, Father moved to
Arizona. Approximately two years later, Mother, Stepfather and the
Children also moved to Arizona. Despite the Children’s increased
proximity to Father, his interactions with them remained inconsistent.
Between May 2017 and April 2018, Father did not have any contact with the
Children, which Father contends was due to his work schedule. In 2018,
while Father was unemployed because of a work injury, he had occasional


1Although the Agreement only pertained to the oldest child, the parties
believed it applied to both children and treated it as such.


                                    2
                         AARON B. v. ASHLEY H.
                          Decision of the Court

weekend visits with the Children. Mother relayed her concern that one
child, in particular, demonstrated negative and defiant behavior following
visits with Father, as well as her concern for the Children’s safety following
a seizure Father suffered during a weekend visit in 2018. Father’s last
contact with the Children was in January 2019.

              In June 2019, Mother petitioned for termination of Father’s
parent-child relationship. The juvenile court conferred with the California
courts from which custody and support orders had previously been issued,
and jointly determined that Arizona had jurisdiction to proceed under the
Uniform Child Custody and Jurisdiction Enforcement Act.2 See A.R.S.
§§ 25-1001 to -1067. Following an adjudication hearing, the juvenile court
terminated Father’s parental rights based on abandonment, also finding
termination was in the Children’s best interests. Father timely appealed. We
have jurisdiction pursuant to Article 6, Section 9, of the Arizona
Constitution, A.R.S. §§ 8-235(A), 12-120.21(A)(1), -2101(A)(1), and Arizona
Rule of Procedure for the Juvenile Court 103(A).

                               DISCUSSION

               We review a severance ruling for an abuse of discretion,
accepting the juvenile court’s factual findings unless clearly erroneous,
Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004), and
view the evidence in the light most favorable to affirming the court’s ruling,
Manuel M. v. Ariz. Dep’t of Econ. Sec., 218 Ariz. 205, 207, ¶ 2 (App. 2008).
Because the juvenile court “is in the best position to weigh the evidence,
observe the parties, judge the credibility of witnesses, and resolve disputed
facts,” we will affirm an order terminating parental rights if reasonable
evidence supports the order. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz.
86, 93, ¶ 18 (App. 2009) (quoting Ariz. Dep’t of Econ. Sec. v. Oscar O., 209
Ariz. 332, 334, ¶ 4 (App. 2004)).




2 The juvenile court had jurisdiction to grant the severance as: (1) Arizona
was the home state of the Children, (2) the Los Angeles superior court and
the Victorville superior court agreed to relinquish jurisdiction, and (3) the
juvenile court found that the Children, Mother and Father no longer resided
in California. See, e.g., Angel B. v. Vanessa J., 234 Ariz. 69, 74, ¶ 16 (App.
2014).


                                       3
                          AARON B. v. ASHLEY H.
                           Decision of the Court

I.     Reasonable Evidence Supports the Juvenile Court’s Finding that Father
       Abandoned the Children

                “To justify termination of a parent-child relationship, the
[juvenile] court must find, by clear and convincing evidence, at least one of
the statutory grounds set out in [A.R.S. §] 8-533,” and find, by a
preponderance of the evidence, “that termination is in the best interest[s] of
the child[ren].” Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 249, ¶ 12
(2000); accord Ariz. R. P. Juv. Ct. 66(C). Abandonment, as defined in
§ 8-531(1), is one statutory ground for termination:

       [T]he failure of a parent to provide reasonable support and to
       maintain regular contact with the child, including providing
       normal supervision. Abandonment includes a judicial finding
       that a parent has made only minimal efforts to support and
       communicate with the child. Failure to maintain a normal
       parental relationship with the child without just cause for a
       period of six months constitutes prima facie evidence of
       abandonment.

Abandonment is measured by a parent’s conduct, not by that parent’s
subjective intent. Michael J., 196 Ariz. at 249, ¶ 18. Accordingly, it is the
parent’s “burden to act,” id. at 251, ¶ 25, and where the parent fails to
provide reasonable support, maintain regular contact with the child,
provide normal supervision, or makes only minimal efforts to communicate
with the child, the court may find that the parent has abandoned the child,
Kenneth B. v. Tina B., 226 Ariz. 33, 37, ¶ 18 (App. 2010).

               Although a parent “may not restrict the other parent from
interacting with their child and then petition to terminate the latter’s rights
for abandonment,” Calvin B. v. Brittany B., 232 Ariz. 292, 297, ¶ 21 (App.
2013), where circumstances prevent a parent from exercising traditional
methods of bonding with the child, the parent “must act persistently to
establish the relationship however possible and must vigorously assert his
legal rights to the extent necessary,” Michael J., 196 Ariz. at 250, ¶ 22.

               Relying upon Calvin B., Father contends he made more than
minimal efforts to support and maintain contact with the Children and that
Mother prevented him from interacting with the Children. In Calvin B., this
Court observed that, despite attempts by mother to prevent father from
interacting with his children, the father “vigorously asserted his legal rights
to see his son.” 232 Ariz. at 298, ¶ 29 (quoting Michael J., 196 Ariz. at 250,
¶ 22). There, the father actively sought more involvement in his child’s life



                                        4
                         AARON B. v. ASHLEY H.
                          Decision of the Court

than the mother would allow; for example, he petitioned for joint custody,
obtained an order establishing a fixed amount of parenting time, and
despite legal and social interference by the mother, he managed up to ten
visits with his child a year. Id. at 297, ¶¶ 22-25.

               Here, however, unlike Calvin B., Father had joint legal
custody and an Agreement establishing a parenting schedule.
Nevertheless, Father went substantial periods of time without contacting
the Children and did not adhere to the terms of the Agreement, nor take
responsibility as joint legal custodian of the Children. Father was
inconsistent in financially supporting the Children and has not done so
since 2018. And, while the record demonstrates that Mother occasionally
did not respond to Father’s messages seeking information about the
Children, Mother’s actions do not rise to the level of interference required
to establish a defense to abandonment. Father had an obligation to act and
a duty to vigorously pursue a relationship with his Children, which he did
not do.

              Because reasonable evidence supports the juvenile court’s
finding that Father abandoned the Children, on this record, the court did
not err.

II.    Reasonable Evidence Supports the Juvenile Court’s Finding that
       Terminating Father’s Parental Rights Was in the Children’s Best Interests

               The juvenile court must also find, by a preponderance of the
evidence, that terminating the parent-child relationship is in the children’s
best interests. A.R.S. § 8-533(B); Kent K. v. Bobby M., 210 Ariz. 279, 288, ¶ 41
(2005). In conducting the best interests inquiry, the juvenile court must find
that the children would either “benefit from a severance or be harmed by
the continuation of the relationship.” In re Maricopa Cty. Juv. Action No.
JS-500274, 167 Ariz. 1, 5 (1990).

              Father contends the Children would not be harmed by a
continuation of the parent-child relationship because the Children “would
remain with Mother and Stepfather and their needs would continue to be
met.” However, where severance of the parent-child relationship will
benefit children, the best interests determination may also be satisfied. Id.
at 369, ¶ 17.

              Here, the juvenile court found that termination was in the
Children’s best interests, in part, because Stepfather “fulfills the role of
father figure for the [C]hildren;” is “emotionally bonded to the [C]hildren
and committed to meeting their needs;” “the [C]hildren refer to Stepfather


                                       5
                         AARON B. v. ASHLEY H.
                          Decision of the Court

as their father;” and Stepfather “plans to adopt the children.” See Demetrius
L. v. Joshlynn F., 239 Ariz. 1, 4, ¶ 12 (2016) (“When a . . . child’s needs [are
being met] and the child’s prospective adoption is otherwise legally
possible and likely, a juvenile court may find that termination of parental
rights, so as to permit adoption, is in the child’s best interests.”); see also
Audra T. v. Ariz. Dep’t of Econ. Sec., 194 Ariz. 376, 377, ¶ 5 (App. 1998) (a
court “may properly consider in favor of severance” factors that include
“the immediate availability of an adoptive placement” and “whether an
existing placement is meeting the needs of the child”).

              Because reasonable evidence supports the juvenile court’s
finding that the Children’s needs are being met in Mother and Stepfather’s
care, and that the Children are prospectively adoptable by Stepfather, the
court did not err in concluding that termination was in the Children’s best
interests.

                               CONCLUSION

              For the foregoing reasons, we affirm. As the prevailing party
on appeal, Mother may recover her costs upon compliance with Arizona
Rule of Civil Appellate Procedure 21.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         6